


Exhibit 10.2








Amendment to EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (this “Amendment”), effective as of July
20, 2015, is entered into by and between Ascent Capital Group, Inc., a Delaware
corporation (the “Company”), and William E. Niles (“Executive”).
INTRODUCTION
The Executive and the Company entered into an Employment Agreement dated as of
May 31, 2011 (the “Original Agreement”). The Company and Executive desire to
amend the Original Agreement as set forth herein and, in consideration and in
connection thereof, make an award of Restricted Stock Units to Executive under
the Terms of the Company’s 2015 Omnibus Plan.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
AGREEMENT
1.Term. Section 1.2 of the Original Agreement is hereby amended and restated to
read in its entirety as follows:


“Subject to Article IV below, Executive’s employment hereunder shall terminate
at the close of business on March 1, 2020 or such earlier date as provided for
herein (the “Term”).”
2.Termination of Employment Without Cause. (a) Section 4.2(b) of the Original
Agreement is hereby amended and restated to read in its entirety as follows:


“subject to Sections 4.6 and 4.8 below, an amount (the “Severance Payment”)
equal to the sum of:
(i) if the termination of Executive’s employment occurs prior to a Change of
Control (as defined in Section 4.9), the product of (i) the sum of Executive’s
annual Base Salary plus the Target Award, both as in effect immediately prior to
such Termination Without Cause multiplied by (ii) 1; or
(ii) if the termination of Executive’s employment occurs concurrently with or
following a Change of Control, the product of (i) the sum of Executive’s annual
Base Salary plus the Target Award, both as in effect immediately prior to such
Termination Without Cause multiplied by (ii) 2;”
(b) Section 4.2(c) of the Original Agreement is hereby amended and restated to
read in its entirety as follows: “[Intentionally Omitted.].”
3.Change of Control . The Original Agreement is hereby amended by adding a new
Section 4.9 as follows:


“Change in Control” means any of the following that otherwise meets the
definition of a “change in ownership,” a “change in effective control” or a
“change in ownership of a substantial portion of the assets” of the Company
within the meaning of Code Section 409A (as defined below):
(i)the acquisition by any person or group (excluding John C. Malone and/or any
family member(s) of John C. Malone and/or any company, partnership, trust or
other entity or investment vehicle



--------------------------------------------------------------------------------




controlled by such persons or the holdings of which are for the primary benefit
of any of such persons (collectively, the “Permitted Holders”)) of ownership of
stock of the Company that, together with stock already held by such person or
group, constitutes more than 50% of the total fair market value or more than 50%
of the total voting power of the stock of the Company;


(ii)the acquisition by any person or group (other than the Permitted Holders),
in a single transaction or in multiple transactions all occurring during the
12-month period ending on the date of the most recent acquisition by such person
or group, assets from the Company that have a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions; or


(iii)the acquisition by any person or group (other than the Permitted Holders),
in a single transaction or in multiple transactions all occurring during the
12-month period ending on the date of the most recent acquisition by such person
or group, of ownership of stock of the Company possessing 30% or more of the
total voting power of the stock of Company or the replacement of a majority of
the Company’s Board of Directors during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors before the date of appointment or election.


For purposes of this Section 4.9, “person” and “group” have the meanings given
to them for purposes of Section 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or any successor provisions, and the
term “group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.”
4.Except as amended by the preceding provisions of this Amendment, the Original
Agreement shall remain in full force and effect according to its terms.


5.This Amendment will be governed by, and construed in accordance with, the
substantive laws of the State of Colorado without giving effect to principles
relating to conflicts of law.


6.This Amendment may be executed in counterparts, each of which shall be deemed
an original, and all of which together shall constitute one and the same
instrument.


[Remainder of this page intentionally left blank]



2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of June
20, 2015.




 
 
 
 
"COMPANY"
 
 
 
 
ASCENT CAPITAL GROUP, INC.
 
 
 
By:
/s/ William R. Fitzgerald
 
 
 
 
William R. Fitzgerald
 
 
 
 
Chairman
 
 
 
 
 
 
 
 
 
"EXECUTIVE"
 
 
 
By:
/s/ William E. Niles
 
 
 
 
William E. Niles
 
 
 
 
 




3